On Petition for a Rehearing.
McBride, J. —
The appellants ask for a rehearing and for a modification of the opinion in so far as relates to the sufficiency of the application to redeem from the McCabe sale. In the original opinion it is held that the application to redeem is made in the character of lien-holder, and that the sufficiency of the application must be determined by section 772,R. S. 1881.
The application in this case was by the holder of a sheriff’s certificate, and more than two years after the expiration of the year allowed for redemption from the sale. The appellants insist that after the expiration of the year for redemption they were no longer mere judgment creditors or lien-holders, but had by such lapse of time become the equitable owners of the land, and as such entitled to redeem under section 768, R. S. 1881. Although the time for the redemption of the land from the sale had long expired, it does not appear that there had been any demand for a deed.
Appellants’ position is that this was not necessary to entitle them to redeem under that section, but that their rights as lien-holders terminated with the expiration of the year, and then enlarged and ripened into “ an equitable estate in the lands.” They say, that “ One who has such rights and interest in lands that he has the legal right to call for a deed, is the equitable owner of such lands.”
The appellants are right in asserting that with the expiration of the year allowed for redemption the holder of a sheriff’s certificate for land sold on execution or decretal order does acquire an equitable estate in the property. Ketchum v. Schicketanz, 73 Ind. 137.
*232It does not follow, however, that he is, by reason of that fact alone, entitled to redeem under section 768. That section provides for redemption by the owner or his executors or administrators, or by his heirs or devisees, or by “any one holding either the legal or equitable title.” There is a very plain and marked distinction between an estate in lands and a title to lands.
The appellants were the owners of an equitable estate in the land in controversy, but, to entitle them to redeem under section 768, they were required to hold either a legal or an equitable title.
An estate in land is the degree, quantity, nature or extent of interest which a person has in it. Bouvier Law Dict.; Co. Litt., section 347 ; 2 Bl. Com. 103; 2 Crabb Real Prop., part 2, section 942; Preston Est. 20; Black Law Dict.; 1 Washb. Real Prop., marg. p. 45, et seq.
His title to it is the evidence of his right or of the extent of his interest; the means whereby the owner is enabled to assert or maintain his possession ; the right of the owner, considered with reference either to the manner in which it has been acquired, or its capacity of being effectually transferred. Black Law Diet.; Rap. & Law. Diet.; Co. Litt.. 345 ; 2 Bl. Com. 195.
The distinction between the two is discussed and plainly shown in the first eight sections of chapter 3,1 Washb. Real Prop.
Unless, therefore, the appellants had, in addition to their equitable interest, or estate in the land, a title, they could not redeem under section 768.
Had they title ? If so, when and how was it acquired ?' Not by the sheriff’s sale, or by the sheriff’s certificate. In Hasselman v. Lowe, 70 Ind. 414, cited in the original opinion, it is said: “ The sheriff’s certificate of sale does not convey a title to the land sold, but simply an obligation upon which a title may be obtained, after the expiration of a year from the sale, unless the land is redeemed within that time.”
*233In Neff v. Hagaman, 78 Ind. 57 (62), it is said : “ The title of the judgment debtor continues until the year for redemption has expired.”
In Taggart v. McKinsey, 85 Ind. 392, it was held that after the expiration of the year allowed for redemption, notwithstanding the right to redeem no longer exists, and the holder of the certificate has a right to demand and receive a deed, he may allow redemption from the sale. The court says: “ The appellant had the right to accept such redemption money, if he chose so to do, after the expiration of one year from the date of the sheriff’s sale ; and if he did so, as-alleged, the redemption would be as full and complete, and have the same consequences, if the sheriff’s deed had not been executed, as if the redemption had been made within the year allowed by law therefor. The certificate of sale-would be thereby annulled, and the sheriff’s deed, subsequently executed on such certificate, would be void and of no effect.” Page 395.
This could Dot be true if the title passed when the year for redemption expired. The effect of redemption is not to transfer title, but to prevent its passing. As long- as redemption is possible the title remains in the judgment debtor, and redemption simply leaves it there. If the title actually passed to the holder of the certificate, with the expiration of the year for redemption, it could only be divested by a conveyance.
In our opinion, the title not only remains in the judgment debtor until the right of redemption is lost, but until the power to redeem no longer exists. The power to redeem only ends when the holder of the certificate demands-a deed.
The holder of a sheriff’s certificate, who has taken no steps to obtain a deed, is no more than a lien-holder, regardless of the time which has elapsed since the sale. The expiration of the year allowed for redemption enlarges his rights, in this: That to his lien on the land is added an *234equitable interest in the land, which his act alone may ripen into a title. His right to a deed, instead of being contingent upon the action of others, has become absolute, and depends solely upon his own action. If he has done nothing to waive his right, no act of another can thereafter, without his consent, deprive him of it, as might have been done by redemption before that time.
Filed Jan. 13. 1892.
If he exercises his right,'and demands and receives from the sheriff a deed, he thereby acquires a legal title. If, being entitled to a deed, his demand is refused., still, by virtue of his demand, he becomes the owner of an equitable title. This, because equity will regard as done that which should be done, and if he had a valid right to a deed, and has taken the necessary steps, and made a proper demand, equity will treat as actually made the deed which should have been made. Viewing him as the holder of an equitable title, it will lend its aid in the enforcement of his rights, and will even quiet his title. Stout v. Duncan, 87 Ind. 383.
He would have no standing, however, in a suit to recover the land, or quiet his title, if he had taken no steps to obtain a sheriff’s deed.
When the appellants attempted to redeem, they had the right to redeem in either character, and under either section of the statute. .As holders of the sheriff’s certificate, they were entitled to redeem as lien-holders. If, however, they wished to redeem as holders of a title, they could do so by first demanding of the sheriff a deed on their certificate. If he complied with their request, and executed the deed, they could redeem as the holders of a legal title. If he refused, they could show that fact, and redeem as holders of an equitable title. Having elected to redeem as lien-holders, they could only do so by complying with the requirements of section 772 supra. This they did not do.
Petition for rehearing overruled.
Filed Jan. 13, 1892.